Fourth Court of Appeals
                                    San Antonio, Texas
                                         March 23, 2022

                                       No. 04-21-00530-CR

                                    Rosemary Lynn BRYAN,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR5923W
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due by January 26, 2022 and was not filed. We notified
appellant’s counsel of the deficiency on February 2, 2022. See TEX. R. APP. P. 38.8(b)(2). In our
notice, we cautioned counsel if we did not receive an adequate response by February 13, 2022,
we would abate this appeal to the trial court for an abandonment hearing. See id. Counsel did
not file a response. Thereafter, on February 28, 2022, we ordered appellant’s counsel to file the
brief by March 16, 2022. Counsel has not filed either a brief or a motion for extension of time.

         Therefore, pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), we abate this case
to the trial court and order the trial court to conduct a hearing to answer the following questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent?

               (a) If appellant is indigent, the trial court shall take such measures as may be
               necessary to assure the effective assistance of counsel, which may include the
               appointment of new counsel.

               (b) If the trial court finds that appellant is not indigent, the trial court should
               determine whether appellant has made the necessary arrangements for filing a
               brief.
       (3) Has appointed or retained counsel abandoned the appeal? Because initiating contempt
       proceedings against appellant’s counsel may be necessary, the trial court should address
       this issue even if new counsel is retained or substituted before the date of the hearing. See
       TEX. R. APP. P. 38.8 (b)(4).

        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel to be present at
the hearing.

        We order the trial court to file its written findings of fact and conclusions of law with the
trial court clerk no later than April 22, 2022. We order the trial court clerk to file a
supplemental clerk’s record in this court no later than May 2, 2022. We further order the court
reporter to file in this court a supplemental reporter’s record of the hearing, along with copies of
any documentary evidence admitted, no later than twenty days after the date of the hearing.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court